DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Claim 1-19 are pending.  Claims 1 and 19 are independent.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/18/2022, 5/5/2022, 3/1/2022, 12/17/2021, 10/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 12 recites the broad recitation wherein the degree of substitution of ester groups is about 0.01 to about 0.90, and the claim also recites preferably about 0.01 to 0.80, more preferably about 0.01 to 0.70 which is the narrower statement of the range/limitation. Similarly, claim 13 recites a degree of polymerization in the range of from about 5 to about 1200, and the claim also recites more preferably from about 10 to 1100, more preferably from about 15 to 1000 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Behabtu et al. (WO2018081263 A1) in view of Paulin et al. (AU2016243411B2).
Behabtu et al. (WO2018081263 A1) teach on page 14 a poly alpha- 1,3 1,6-glucan ester structure I corresponding to the claimed Structure A.  On page 35, ln1-35, Behabtu et al. teach the claimed acyl groups and aryl ester groups of the claimed formulas (a)-(d) describing R’ and (a)-(c) describing R, specifically teaching that poly alpha-1 ,3-glucan ester compound is anionic due to the presence of a carboxyl group (COOH) in the esterified first group (-CO-Cx-COOH). Also, Carboxyl (COOH) groups of a poly alpha-1 ,3-glucan ester compound herein can convert to carboxylate (COO") groups in aqueous conditions.  See pages 34-35.   
Behabtu et al. specifically guide one of ordinary skill in the art that the terms "poly alpha-1 ,3-1 ,6-glucan", "alpha-1 ,3-1 ,6-glucan polymer", and "poly (alpha-1 , 3)(alpha-1 ,6) glucan" are used interchangeably herein (note that the order of the linkage denotations "1 ,3" and "1 ,6" in these terms is of no moment).  See page 18,ln.15-30.
Limitation to wherein about 40% or more of the glucose monomer units are linked via alpha-1,6-glycosidic linkages, is taught on page 18, ln.22 teaching wherein and at least about 30% of the glycosidic linkages are alpha-1 , 6-glycosidic linkages.
Limitation to n is at least 6 encompassing the claim 19 limitation to at least about 5 See page 4,ln.12.
Limitation to about 0 to about 50% glucose units of the poly alpha- 1,6 glucan backbone further contains glucose branching moiety via alpha-1,2- or alpha-1,3- glycosidic linkages is meth by the art teaching at least about 30% of the glycosidic linkages are alpha-1 ,3-glycosidic linkages. See page 18,ln.21.
Limitation to wherein the degree of substitution for ester group of the poly alpha-1,6-glucan ester compound is about 0.001 to about 1.50 is taught on page 37,ln.27.
Limitation to wherein the poly alpha-1,6-glucan ester compound has a degree of polymerization (DPn) in the range of about 5 to about 1200, is met by B Behabtu et al. teaching the poly alpha-1 ,3-1 ,6-glucan has a weight average degree of polymerization (DPW) of at least 1000.  See page 17,ln.29.
	Behabtu et al. do not teach the claimed preamble of a dish care or laundry care composition comprising detersive surfactant and/or enzymes as is required by the composition of claims 1-19.   
Paulin et al. (AU2016243411B2) teach a laundry care or dish care composition (see page 43,ln.23) comprising a poly alpha-1,6-glucan ester compound, (see page 5,ln.11 – page 6,ln.10) where the poly alpha-1,6-glucan ester compound comprises: 
(i) a poly alpha-1,6-glucan backbone wherein about 40% or more of the glucose monomer units are linked via alpha-1,6-glycosidic linkages; (see page 6,ln.12)
and from about 50% or less glucose units of the poly alpha-1,6 glucan backbone further contains glucose branching moiety linked via alpha-1,2- or alpha-1,3-glycosidiclinkages; (see page 6,ln.20-25 and page 21, ln15-25 teaching branch points in the dextran, whether from a long chain branching from another long chain, or a short chain branching from a long chain, appear to comprise alpha-1,3, -1,4, or -1,2 linkages off of a glucose involved in alpha 1,6 linkage. On average, about 20%, 21%, 22%, 23%, 24%, 25%, 26%, 27%, 28%, 29%, 30%, 15-35%, 15-30%, 15-25%, 15-20%, 20-35%, 20-30%, 20-25%, 25-35%, or 25-30% of all branch points of dextran in some embodiments branch into long chains.
Paulin et al.’s dextran ether compound has a degree of substitution with an organic group of about 0.0025 to about 3.0, which teaching encompasses the claimed degree of substitution of ester groups is from about 0.001 to about 1.50. See page 67, lines 27-30.
Paulin page 52, ln.10-20 specifically teaches “a heavy duty laundry detergent composition including, a surfactancy boosting polymer consisting of amphiphilic alkoxylated grease cleaning polymers (selected from a group of alkoxylated polymers having branched hydrophilic and hydrophobic properties, such as alkoxylated polyalkylenimines in the range of 0.05 wt% - 10 wt%) and/or random graft polymers (typically comprising of hydrophilic backbone comprising monomers selected from the 15 group consisting of: unsaturated C1-C6 carboxylic acids, ethers, alcohols, aldehydes, ketones, esters, sugar units, alkoxy units, maleic anhydride, saturated polyalcohols such as glycerol, and mixtures thereof; and hydrophobic side chain(s) selected from the group consisting of: C4-C25 alkyl group, polypropylene, polybutylene, vinyl ester of a saturated C1-C6 mono-carboxylic acid, C1-C6 alkyl ester of acrylic or methacrylic  acid, and mixtures thereof guides one of ordinary skill to a derivatized dextran.
Limitation to claim 2, wherein at least about 5% of glucose units of the poly alpha-1,6-glucan backbone contain branches via alpha-1,2- or alpha-1,3-glycosidic linkages is taught at page 21, ln15-25 teaching branch points in the dextran, whether from a long chain branching from another long chain, or a short chain branching from a long chain, appear to comprise alpha-1,3, -1,4, or -1,2 linkages off of a glucose involved in alpha 1,6 linkage.
Regarding claim 14, wherein the poly alpha-1,6-glucan ester compound has a biodegradability as determined by the Carbon Dioxide Evolution Test Method of at least about 10% on the 90 day, is not explicitly taught by Paulin but page 1, line 20 guides one of ordinary skill to the dextran being biodegradable and thus broadly encompasses the material limitations of the claim 14.
Page 24,ln.23-30 meets material limitation to claim 15 wherein the composition is in the form of a liquid, a gel, a powder, a hydrocolloid, an aqueous solution, a granule, a tablet, a capsule, a single compartment sachet, a multi-compartment sachet, a single compartment pouch, or a multi- compartment pouch.
Claim 16 to wherein the composition further comprising at least one of a surfactant , an enzyme, a detergent builder, a complexing agent, a polymer, a soil release polymer, a surfactancy-boosting polymer, a bleaching agent, a bleach activator, a bleaching catalyst, a fabric conditioner, a clay, a foam booster, a suds suppressor, an anti- corrosion agent, a soil-suspending agent, an anti-soil re-deposition agent, a dye, a bactericide, a tarnish inhibitor, an optical brightener, a perfume, a saturated or unsaturated fatty acid, a dye transfer inhibiting agent, a chelating agent, a hueing dye, a calcium cation, a magnesium cation, a visual signaling ingredient, an anti-foam, a structurant, a thickener, an anti-caking agent, a starch, sand, a gelling agent, is met by the title, abstract and the teachings on page 17. 
Claim 17 limitation to wherein the enzyme is a cellulase, a protease, an amylase, is explicitly taught on page 17,ln.25-30.
	Claim 18 limitation to wherein the composition is a laundry detergent composition and wherein the composition comprises a detersive surfactant is taught on page 17,ln1-15.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to arrive at the claimed dish care or laundry care composition as claimed because Behabtu et al. teach the claimed poly alpha 1,6-glucan ester compound of the claimed structure A having the claimed degree of polymerization and degree of substitution in general and Paulin et al. teach that poly alpha 1,6 glucans having the similar degree of polymerizations and substitutions are commonly incorporated into dish and laundry detergents with surfactants and enzymes.  One of ordinary skill in the art would be motivated to combine the teachings of Behabtu et al.with that of Paulin et al. since both are in the analogous art of poly alpha 1,6-glucan based compositions in general.
Conclusion
Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
	Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761